UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2053


LINDA L. WAGNER,

                Plaintiff - Appellant,

          v.

LINDAWAGNER.COM, an Internet domain name,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00053-LMB-IDD)


Submitted:   February 28, 2017              Decided:   March 15, 2017


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda L. Wagner, Appellant Pro Se. Attison Leonard Barnes, III,
Ari Scott Meltzer, David Edison Weslow, WILEY REIN, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Linda    L.    Wagner   appeals       the   district   court’s     orders

granting summary judgment in favor of the Internet domain name

Lindawagner.com and denying reconsideration in Wagner’s in rem

action under the Anticybersquatting Consumer Protection Act, 15

U.S.C. § 1125(d) (2012).       We have reviewed the record and the

parties’ arguments and find no reversible error.                Accordingly,

we   affirm   for   the   reasons   stated       by   the   district    court.

Wagner v. Lindawagner.com, No. 1:16-cv-00053-LMB-IDD (E.D. Va.

Aug. 15, 2016; Aug. 19, 2016).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                       2